Citation Nr: 1039815	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-00 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for residuals of a groin 
injury, to include a right knee disability.

2.  Entitlement to service connection for a skin disability, to 
include bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from May 1985 to May 1989 and 
from December 2004 to October 2005.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, on brokerage for the RO in Reno, Nevada.

In March 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that hearing 
is of record.

The issue of entitlement to service connection for bilateral 
tinea pedis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not demonstrate that the appellant 
has a current chronic residual disability of a groin injury, to 
include a right knee disability, for VA compensation purposes.




CONCLUSION OF LAW

Chronic residual disability of a groin injury, to include a right 
knee disability, was not incurred in, or aggravated by, active 
military service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim for entitlement to service 
connection for residuals of a groin injury, to include a right 
knee disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter 
dated in August 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187; Dingess/Hartman at 490.  



Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records are in the file.  
Private medical records identified by the appellant have been 
obtained, to the extent possible.  The appellant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in accordance with the duty to assist, the 
examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  The probative value of a medical opinion is 
derived from a factually accurate, fully articulated, and soundly 
reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

The appellant was afforded a June 2010 medical examination to 
obtain an opinion as to whether any residuals of a groin injury, 
to include a right knee disability, found in the examination was 
the result of service.  An opinion was rendered by a medical 
professional following a thorough examination and interview of 
the appellant.  The examiner obtained an accurate history and 
listened to the appellant's assertions.  The claims file was 
reviewed.  The examiner laid a factual foundation for the 
conclusions that were reached.  Therefore, the Board finds that 
the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. 
at 304.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).



II. Residuals of a Groin Injury, to include a Right Knee 
Disability

Legal Criteria

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at the 
time of the award of service connection).  

Analysis

The appellant contends that he has chronic residual disability of 
an in-service groin injury, including a right knee disability.  
For the reasons that follow, the Board concludes that service 
connection is not warranted. 

A December 1984 enlistment examination report did not indicate 
that the appellant had any groin or right knee problem.  In a 
December 1984 report of medical history, the appellant denied a 
history of a "trick" or locked knee.  The appellant's service 
treatment records indicate that he sustained a knee injury during 
both of his periods of service, and a groin injury during his 
second period of service.  The Veteran was initially seen on 
March 9, 1987 with a complaint of right knee pain for the 
previous four days.  He reported that he had hit his right knee 
on a rock.  Physical examination at that time was unremarkable, 
and the assessment was overuse syndrome.  He was again seen the 
next day with complaint of right knee pain when physical 
examination revealed edema and redness in the area of the 
patella, tenderness upon palpation to the medial and lateral 
aspects of the patella, and reduced, but normal, range of motion.  
The assessment was peripatellar swelling and ecchymosis.  There 
was no medial collateral ligament, or lateral collateral 
ligament, laxity.  The impression was possible peripatellar 
ligament injury.  A later March 1987 service treatment record 
indicates that the appellant was evaluated to rule out a right 
knee ligament injury.  Physical examination was unremarkable 
except for a complaint of pain on palpation.  The assessment was 
resolving right knee trauma.  He was prescribed a cylinder cast 
for the right knee for 3 weeks for possible medial meniscus 
injury.  An April 1987 service treatment record reflects that he 
reported an inability to fully straighten his right knee.  
Another April 1987 service treatment record indicated the medial 
meniscus injury was healed, but that the knee was tender.  A 
March 1989 separation examination report indicated the 
appellant's lower extremities were normal.  In a March 1989 
report of medical history, the appellant denied a history of a 
"trick" or locked knee.  A March 2001 medical examination 
report, and report of medical history, failed to indicate the 
appellant had any groin or knee problem.  

A June 2005 report of medical examination for retirement from 
service did not indicate that the appellant had any knee or groin 
disability.  In a June 2005 report of medical history, he denied 
having a history of  knee trouble, swollen or painful joints.  

A July 2005 private treatment record from K.L., M.D, dated during 
the appellant's most recent period of active duty, reflects that 
the appellant reported having a pulled muscle in the groin area 
and knee pain for two weeks.  The note indicates the appellant 
felt a sharp groin pain bilaterally while playing football a few 
weeks prior to the treatment.  He reported reinjuring it later 
while playing again and reported right knee pain with bending and 
kneeling.  He reported that he did not have any chronic knee or 
leg problems.  There is no record of a separation examination 
report following the July 2005 private treatment record.

An August 2007 private treatment record from N.C., M.D., reflects 
that the appellant had a history of a groin pull which started 
with knee pains, and began in August 2005.  The report noted that 
the groin was re-injured recently when the appellant was riding 
his bike.  Dr. N.C. diagnosed the appellant with a strain.  A 
February 2008 private treatment record from J.K., M.D., reflects 
that the appellant had a diagnosis of a groin pull, with an onset 
date of August 2005.  A February 2008 private treatment record 
from R.A., a physical therapist, indicated that the appellant had 
a history of bilateral groin and right knee pain since August 
2005, and his injury was most recently aggravated about a week 
prior while moving an 800 pound boiler at work.  A September 2008 
private treatment record from R.A., P.T., noted that the 
appellant had complained of a return of groin pain in June 2008, 
and he reported that he had been unloading tables and chairs at 
work.  A December 2008 private treatment record from M.S., M.D., 
indicated that the appellant had normal electrodiagnostic testing 
in the lower extremities.  

A May 2009 letter from J.K., M.D., indicated that she had treated 
the appellant for pain in the inguinal region and right knee.  
She noted that the symptoms reportedly began in August 2005, and 
that he has received medication and physical therapy over the 
past three and a half years without a significant reduction in 
his symptoms.  Dr. J.K. stated nerve conduction studies were 
normal, and that as a result, she believed that his right knee 
and groin pain were both residual from the groin/knee injury 
which occurred in 2005 and unrelated to his back.  She noted that 
the appellant remained limited in his ability to sit in certain 
positions, ride a bicycle without significant exertion, or walk 
rapidly.  While Dr. J.K. noted that she was not exactly clear on 
the source of the pain, she was certain that the knee and groin 
pain were one issue, not two separate issues.

The appellant was seen for a VA examination in June 2010.  The VA 
examination report indicated that the only abnormality in regard 
to the groin was a subjective report of pain with palpation of 
the medial thigh-adductor muscles.  The examiner also noted that 
the physical examination and X-ray of the right knee were 
negative for abnormal findings.  The June 2010 report reflects 
that the appellant had a full range of motion of the hip and 
knees, and he was able to kneel down on the ground and extend 
backwards to show where the muscles were painful.  The VA 
examiner noted that the appellant reported a bilateral groin 
strain and right knee pain in 2005, a full two weeks after the 
claimed incident.  The diagnosis was of a groin pull and medial 
thigh adductor muscles were reported as "tender."  No specific 
knee diagnosis was mentioned and no ecchymosis redness or 
swelling are described, which would have most likely been present 
if he had a muscle tear versus a sprain.  The examiner noted that 
references in treatment notes discussed a groin "strain," and 
that by definition a strain is a self-limiting condition that can 
last up to three months.  The report noted that in the 
appellant's physical therapy notes, re-injuries are described as 
happening after riding a bike, spring cleaning, and moving an 800 
pound boiler at work.  The VA examiner stated that this type of 
activity describes the individual as participating in strenuous 
type of physical exertion that would most likely be precluded by 
a chronic injury.  The VA examiner found that he returned to 
strenuous activities after his 2005 groin strain.  The examiner 
also noted that in 2007 to 2009, the appellant was seen by his 
doctor and a physiatrist specialist, and had extensive physical 
therapy, but there was still no specific medical diagnosis for 
the groin condition other than mention strain or pull/re-injury.  
There was also no mention of a medical diagnosis specific to the 
knee.  Additionally, the VA examiner specifically found that the 
pain described by the appellant, muscle point tenderness in the 
mid-medial thigh, was not consistent with radicular pain from the 
spine noted in the September 2008 VA examination.

The appellant has asserted that he has a current groin and right 
knee disability as a result of his service.  The appellant's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability, or 
symptoms of a disability are subject to lay observation.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
However, groin and knee disabilities, disorders which are 
typically confirmed by a medical professional and through X-rays, 
are not, in the Board's opinion, the type of disorders which are 
susceptible to a lay diagnosis.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  Thus, the Board finds the 
appellant's contention that he has groin and right knee 
disabilities to be less probative than the June 2010 VA 
examination report, which indicated the appellant did not have 
any abnormalities of the right knee or groin, other than a 
subjective report of groin pain.  Further, in an October 2008 
statement, the appellant noted that he was not clear on what was 
causing his pain.  

Although the appellant's private treatment records and June 2010 
VA examination report indicate that he reported experiencing 
groin and right knee pain, pain itself, without a diagnosed or 
identifiable malady or condition is not a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999); dismissed in part and vacated in part 
on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  The evidence does not reflect that the 
appellant has been diagnosed with a chronic groin or right knee 
disability.  Medical records, including X-ray reports, showed 
that the appellant's right knee had no abnormalities.  The June 
2010 VA examination report indicated that the only abnormality in 
regard to the groin was a subjective report of pain.  To prevail 
on the issue of service connection, there must be medical 
evidence of a current disability.  See Brammer, 3 Vet. App. at 
225.  In this case, other than the appellant's assertions, the 
record contains no evidence of a diagnosis of a disability, at 
any time during the appeal period.  See McClain v. Nicholson, 21 
Vet. App. 319 (2007) (holding that a current disability exists if 
the diagnosed disability is present at the time the claim is 
filed or during the pendency of the claim).  Thus, the Board 
finds the record contains no evidence of a diagnosis of a chronic 
groin or right knee disability at any time during the period on 
appeal.  Without a current showing of a disability, service 
connection is not warranted in this matter.  

In sum, the Board concludes that the preponderance of the 
evidence is against a finding that the appellant has a groin or 
right knee disability related to service.  As the preponderance 
of the evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




ORDER

Entitlement to service connection for chronic residual disability 
of a groin injury, to include a right knee disability, is denied.


REMAND

Based upon its review of the appellant's claims folder, the Board 
finds there is a further duty to assist the appellant with his 
claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
medical evidence which suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits may 
trigger VA's duty to provide a medical opinion.  The Court has 
held that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or ordering 
another medical examination.  See Littke v. Derwinski, 1 Vet. 
App. 90, 93 (1990) (noting that remand may be required if the 
record before the Board contains insufficient medical information 
for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 
(1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The appellant's December 1984 entrance examination report 
indicated that appellant had a skin condition, specifically acne 
on his face, but his feet were noted as normal.  Consequently, 
the presumption of sound condition attaches to any skin 
disability of the feet.  To rebut the presumption of sound 
condition, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service. VAOPGCPREC 3-
2003 (July 16, 2003).  In a December 1984 Report of Medical 
History, the appellant reported a history of athlete's foot.  
There are no medical records in the claims folder indicating the 
appellant had a diagnosis of athlete's feet prior to service.  As 
there is no evidence that athlete's feet preexisted service, 
other than the Veteran's statements, the Board finds that there 
is not clear and unmistakable evidence that athlete's feet 
preexisted service.  If VA fails to rebut the presumption of 
soundness under 38 U.S.C.A. §§ 1111, the appellant's claim is one 
of direct-incurrence service connection, not aggravation.  See 
Wagner v. Principi, 370 F.3d 1089, at 1094, 1096 (Fed. Cir. 
2004).  Therefore, the Board only needs to address service 
connection on a direct-incurrence basis.

A June 1985 service treatment record indicated the appellant had 
a diffuse rash across both feet, diagnosed as contact dermatitis.  
An October 1987 service treatment record indicated that the 
appellant had a rash on his left leg.  

An August 2002 private treatment record from J.R., M.D., 
indicated that the appellant had a diagnosis of tinea pedis.  In 
a February 2010 note, Dr. J.S., M.D., stated that he treated the 
appellant for tinea pedis in 2002, and the condition was 
described as chronic then.  A March 2008 record from Dr. J.K., 
reflects that the appellant had a rash at his webspace.  She 
prescribed triaminolone cream to apply to the rash and warm 
soaks.  

In an October 2007 letter, the appellant indicated that he had 
foot rashes that appear from time to time, and were not too bad 
during service, but have become worse, indicating that he has had 
a skin condition since service.  In the March 2010 hearing, the 
appellant reported that he had a rash that was typically between 
his toes.  See Board Hearing Transcript (Tr.) at p. 4.  He 
described the rash as red and very itchy.  Id. at p. 5.  He 
reported that the skin condition was different from what he had 
prior to service and it had migrated from between his toes to the 
bottoms of his feet.  Tr. at p. 10.  He stated that in service he 
had one bout of the rash, which was treated with over-the-counter 
ointment.  Tr. at p. 11.  He reported that the rash was currently 
on the sides of his legs.  Tr. at p. 13.  

As a lay witness, the appellant is competent to provide evidence 
that a visible skin condition, such as a rash, has existed since 
service.  Therefore, his testimony suggests there is a nexus 
between his current skin condition and service.  However, lay 
testimony is not competent to relate a currently diagnosed skin 
condition to a skin condition in service.  As there is evidence 
of a current skin condition and lay evidence of continuous 
symptoms of a skin condition since service, a medical nexus 
opinion is necessary to make a decision in the appellant's claim.  
See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon, 20 
Vet. App. 79.  The appellant was not provided with a VA 
examination on this question.  Therefore, the RO must obtain a 
clarifying VA examination.  

In the March 2010 hearing, the appellant noted that he was 
prescribed a cream for his rash by Dr. J.K. three months 
previously.  Although records from Dr. J.K. are located in the 
claims folder, the most recent medical records are from May 2009.  
The records may assist the VA examiner in determining whether the 
appellant has a skin disability that is etiologically related to 
service.  Therefore, records from May 2009 to present from Dr. 
J.K. should be requested. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain medical treatment records from 
Dr. J.K. from May 2009 to present.  If no 
records are available, the claims folder 
must indicate this fact.  

2.  After an appropriate period of time for 
response from Dr. J.K. has passed, schedule 
a VA examination to determine the following:

*	Identify all skin conditions and 
specify whether the conditions are 
chronic.  

*	Determine whether it is at least as 
likely as not that any diagnosed skin 
condition, to include bilateral tinea 
pedis, is etiologically related to 
service.

*	The Board should consider the June 1985 
service treatment record indicating the 
appellant had a diffuse rash across both 
feet, diagnosed as contact dermatitis, 
and the October 1987 service treatment 
record, which indicated that the 
appellant had a rash on his left leg.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The clinician should review the claims 
folder and this fact should be noted in the 
accompanying medical report.

3.  Thereafter, readjudicate the issue on 
appeal of entitlement to service connection 
for a skin disability, to include bilateral 
tinea pedis.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant an 
appropriate opportunity to respond.  The 
case should then be returned to the Board, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claims, to include denial.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


